Citation Nr: 0010206	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  97-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a sarcoma due to 
Agent Orange exposure. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active service from August 1965 to January 
1969 and from April 1969 to December 1971.  He had service in 
Vietnam from October 1970 to October 1971.  The veteran was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal with device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of Los 
Angeles, California, regional office (RO) of the Department 
of Veterans Affairs (VA) that denied a rating in excess of 
10 percent for PTSD and service connection for soft tissue 
sarcoma.  A rating decision dated in October 1997 granted a 
50 percent evaluation for PTSD.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, since a higher 
evaluation is possible under the diagnostic criteria 
pertinent to PTSD, the issue for a higher rating remains 
before the Board.  

This case was before the Board in October 1998, at which time 
the issues of service connection for a lung disability and an 
increased rating for residuals of a stress fracture of the 
3rd right metatarsal were denied.  The October 1998 Board 
decision also remanded the issues of entitlement to service 
connection for a sarcoma due to Agent Orange exposure and 
entitlement to an increased rating for PTSD.  To the extent 
possible, the RO attempted to complete the development 
requested by the Board's remand, and the case is again before 
the Board for final appellate review.  (The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998)).  



FINDINGS OF FACT

1.  A diagnosis of a sarcoma, attributable to in-service 
Agent Orange exposure or military service, has not been made.

2.  The competent and probative evidence of record shows that 
the veteran's PTSD is manifested by virtual isolation in the 
community and an inability to obtain or retain employment


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a sarcoma due to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1999).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The law and regulations provide that if a veteran served in 
the Republic of Vietnam during the designated time period and 
developed a soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) to a 
degree of 10 percent within a year after service, then it 
will be statutorily presumed that the veteran was exposed to 
Agent Orange, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & 
Supp. 1998); See McCartt v. West, 12 Vet. App. 164 (1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  For Agent Orange claims, 
pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a), 
3.309(e), App. 155, 162 (1997).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A review of the service medical records shows no complaints 
or findings relative to a sarcoma.  

The veteran was hospitalized at a private facility in May 
1991 because of chest pain, coughing and depression.  There 
was no pertinent diagnosis.  

VA dental records dated in February 1996 show that the 
veteran reported a history of soft tissue sarcoma for which 
he had surgery by a private doctor.  The veteran stated that 
VA originally found it, and he was treated for bronchitis.  

The veteran was afforded a VA examination in April 1997.  The 
veteran reported a history of bumps on his skin that first 
appeared in 1984.  He stated that he had one removed 3 years 
before, at which time he was told that it was a soft tissue 
sarcoma.  Past exposure to Agent Orange was noted.  Following 
examination, there was no finding of a sarcoma.   

VA outpatient treatment records dated in April 1997 show that 
the veteran stated that cancer had been removed from his left 
chest about 3 years before and that it had returned.  The 
diagnostic impressions were inclusion cysts of the back, left 
anterior chest and left supraclavicular area.   

The veteran testified at the July 1997 hearing that he had a 
tumor in his chest that was treated by a private doctor.  
Hearing transcript (T.), 7.  The veteran stated that the 
tumor had recurred.  T. 8.  The veteran indicated that a 
doctor had told him that the problems were dioxin-related.  
T. 8.  

Analysis

The Board finds that the veteran has not submitted evidence 
of a well-grounded claim for entitlement to service 
connection for a sarcoma.  The service medical records are 
negative for a sarcoma.  The post service medical evidence 
shows no findings of a sarcoma.  Thus, there is no evidence 
of record showing that the veteran developed a soft tissue 
sarcoma that would be presumptively service connected under 
the applicable law and regulation.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  

In spite of the veteran's statements as reported in 
conjunction with this claim and as part of VA treatment, a 
diagnosis of a soft tissue sarcoma has not been made.  
Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the 
veteran's assertions that he has a sarcoma are not sufficient 
evidence for a well-grounded claim.  

The Board notes that certain VA medical records show that the 
veteran did report by history that he had a sarcoma removed 
(e.g., February 1996 and April 1997).  However, the medical 
examiners, in making diagnoses, included no findings of a 
sarcoma.  Thus, those VA treatment records are not sufficient 
to well-ground the claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  

The veteran testified that his doctor told him that his 
problems are dioxin-related.  T. 8.  However, the veteran's 
recollection of what a doctor told him is also not sufficient 
to well-ground a claim.  That is, that assertion, "filtered 
as it (is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In response to the Board's 1998 remand, the RO informed the 
veteran of the private medical records needed to support his 
claim, and VA records were secured.  Thus, the duty of VA 
under 38 U.S.C.A. § 5103 is satisfied.  
  
As noted above, only when a veteran served in the Republic of 
Vietnam during the designated time period and developed a 
soft tissue sarcoma to a degree of 10 percent after service, 
may in-service exposure to Agent Orange and service 
connection be presumed.  38 C.F.R. § 3.307(a)(6), 3.309.  
Here, the record fails to show that a diagnosis of a soft 
tissue sarcoma has been made.  Accordingly, the Board must 
find that the veteran has failed to submit a well-grounded 
claim for presumptive service connection.  Id.

Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded 
claim.  Velez v. West, 11 Vet. App. 142 (1998); Brock v. 
Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Where a disease is not specifically 
mentioned in applicable statute and regulation and when a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease in fact was incurred in service, aggravated 
by service, or related to service or events from service.  
38 U.S.C.A. § 1110; Velez, supra; Combee, supra; 38 C.F.R. 
§ 3.303.  Nevertheless, a claim for service connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  
Absent proof of a present disability there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Since there is no 
competent, i.e., medical, evidence showing that the veteran 
has ever had sarcoma, the claim for service connection for 
sarcoma must be denied as not well grounded.  

II. Increased Rating

Initially, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Once a well-grounded claim has been presented, VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  During a VA examination, 
the veteran reported that he had been granted SSA disability 
benefits.  The Board observes that those records have not 
been associated with the veteran's claims file.  In light of 
the full grant of benefits described below, the Board is 
sufficiently satisfied that VA has met its duty to assist and 
the veteran's due process rights have not been violated.  
Bernard v. Brown, 4 Vet. App. 384 (1993); White v. Derwinski, 
1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A March 1984 decision by the Board granted entitlement to 
service connection for PTSD.   A March 1984 rating decision 
effectuated that grant, at a rate of 10 percent, effective 
from April 15, 1981. 

The veteran requested an increased rating in October 1994.  
On November 7, 1996, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including PTSD.  61 Fed. Reg. 52,695 (Oct. 8, 1996).  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1997-1999).  The 
purpose of this change was to update the portion of the 
rating schedule addressing mental disorders, ensure that it 
used current medical terminology and unambiguous criteria, 
and reflected medical advances.  61 Fed. Reg. 52,695 (Oct. 8, 
1996).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 50 percent evaluation for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community: there is evidence of totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
50 percent evaluation for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In all cases, VA 
must fully adjudicate the claim under both the old and the 
new versions of the diagnostic criteria to determine the 
extent to which each may be favorable to the appellant.  
DeSousa v. Gober, 10 Vet. App. 461, 465 (1997). 

VA outpatient treatment records dated in November 1993 show 
that the veteran complained of persistent anxiety and 
depression.  On examination, the veteran's mood was angry and 
his affect was depressed.  Insight and judgment were poor.  
The pertinent assessment was PTSD.  In December 1993, the 
veteran's mood was slightly improved and his affect was 
appropriate.  In January 1994, insight and judgment were 
fair.  Later in January 1994, the veteran indicated that he 
had noticed an improvement in his behavior and mood since 
discontinuance of a certain medication.  On examination, his 
mood was slightly depressed, and his affect was constricted.  
Insight and judgment were fair.  The veteran continued to 
receive medication and treatment for PTSD symptoms through 
May 1995.    

VA outpatient treatment records dated in June 1995 show that 
the veteran's mood was somewhat depressed, and his affect was 
blunted.  The assessment was PTSD.  In August 1995, the 
veteran's affect was flat, and his speech was tangential.  In 
October 1995, the veteran's mood was slightly anxious, and 
his affect was blunted.  The veteran's PTSD was considered to 
be stable.  At the end of October 1995, it was noted that the 
veteran was then working on a ranch and he enjoyed the 
isolation involved in that work.  The veteran's mood was 
slightly anxious, and his affect was blunted.  The assessment 
was unchanged.  In February 1996, the veteran reported 
working at a homeless shelter again, and he had a lead to a 
more permanent job at a bookstore.  In March 1996, the 
veteran was noted to be doing well, with a job.  His mood was 
euthymic, and his affect was appropriate.  The assessment was 
improving PTSD.  In April 1996, the veteran was concerned 
about whether a job would work out since it conflicted with a 
desire to attend school.  On examination, the veteran's mood 
was depressed, and his affect was blunted.  

VA outpatient treatment records dated in May 1996 refer to 
the veteran's loss of his job.  His mood was somewhat 
depressed, and his affect was appropriate.  In June 1996, it 
was noted that the veteran was no longer working.  He 
reported anxiety and depression.  In October 1996, the 
veteran's mood was depressed, and his affect was blunted.  
There were significant depressive symptoms in December 1996.  

VA outpatient treatment records dated in January 1997 show 
that the veteran wanted treatment for PTSD so that he could 
improve his life.  He lived in a homeless shelter, and he 
cooked there.  In April 1997, his mood was somewhat 
depressed.  In June 1997, the veteran stated that he was 
"pretty disappointed and down."  On examination, his mood was 
depressed and angry.  His affect was constricted.  The 
assessment was PTSD.  In July 1997, the veteran was doing 
"pretty good" in terms of mood and behavior.  On examination, 
he was slightly depressed.  His affect was appropriate.  PTSD 
was assessed.     

The veteran offered testimony concerning his PTSD at the July 
1997 hearing.  He indicated that he volunteered as a cook at 
a homeless center.  T. 3.  He stated that he was on an 
antidepressant for his PTSD.  T. 4.   

The veteran was afforded a VA psychiatric examination in 
August 1997.  The examiner noted that the claims folder was 
not available.  The veteran reported that his longest period 
of employment was for one year.  He stated that he was fired 
from many jobs because concentration problems made him a slow 
worker.  He otherwise "walked away" from other jobs when he 
would feel too stressed.  He was unemployed and homeless from 
1974-79, and from 1979-91, he devoted himself to caring for 
his father.  When his father died in 1991, the veteran became 
homeless.  He was approved for disability benefits with the 
Social Security Administration (SSA).  

Mental status examination revealed that the veteran was 
casually dressed.  He was alert, oriented and cognitively 
intact.  Thought processes were linear.  Thought content was 
on his Vietnam memories and symptoms, including recollections 
of children hitting a booby trap and blowing apart.  He had 
dreams of the funeral detail during service and he had anger 
for living when others had died.  He had a sense that his 
life was already over, and he had an inability to get close 
to people, including his family.  He had "blanks" in his 
memory, poor concentration, hyperalertness, and chronic 
insomnia.  His mood was depressed; his affect was sad.  There 
was no suicidal ideation or impulses to violence.  

The Axis I diagnosis was PTSD.  The Global Assessment of 
Functioning (GAF) score was 21-30, which appeared to be 
baseline.  The examiner's opinion was that the veteran's 
degree of impairment seemed much more than 10 percent 
disabling.  The veteran had no intimate contacts and no 
casual contacts.  He lived a hermit's life.  Most of his 
daily energy went toward coping with PTSD symptoms, leading 
to much confusion and anxiety.  The examiner concluded that 
the veteran was demonstrably unable to get and keep a job.  
The examiner stated that the veteran was permanently 
disabled.  

VA outpatient treatment records dated in September 1997 show 
that the veteran's symptoms were partially controlled, but 
the veteran continued to be isolated and depressed.  On 
examination, his mood was depressed, and his affect was 
blunted.  In November 1997, his mood was slightly anxious and 
slightly depressed; his affect was constricted.  He reported 
doing well in December 1997.  In January 1998, the veteran's 
mood was somewhat anxious and somewhat depressed.  His affect 
was appropriate.  Treatment continued in 1998.  As of July 
1998, the veteran reported doing somewhat better, and his 
self-esteem had improved.  His mood was slightly anxious; his 
affect was appropriate.  Stable PTSD was noted in August 
1998.  In October 1998, the veteran had a falling out with a 
friend and had to leave his residence.  He was transiently 
homeless.  His mood was somewhat depressed and anxious; his 
affect was appropriate.  

The veteran was afforded a VA psychiatric examination in 
September 1999.  The examiner noted that the veteran's claims 
file was available and reviewed.  The veteran denied suicidal 
or homicidal ideation.  The veteran stated that he felt 
totally alienated from his family and had not communicated 
with them for over 6 years.  He preferred to be a loner, and 
he only associated with people for a drink at a local bar.  
Vocationally, the veteran stated that he had not been able to 
keep a job because of the stress building up within him when 
he tried to work.  He spent his time just walking around.  

On mental status examination, the veteran appeared alert and 
oriented.  He was calm and cooperative during the entire 
interview.  He was casually dressed, but his grooming was 
inadequate.  There were no cognitive deficits.  His affect 
and mood appeared depressed.  There was no evidence of 
delusional thinking or perceptual distortion.  His speech was 
relevant, coherent and logical.  He showed adequate insight 
into his problem.  

The Axis I diagnoses were severe PTSD and recent-onset 
alcohol abuse.  The GAF score was 21/30.  The examiner noted 
that the veteran had no friends, no job and by history of the 
veteran had depression, anxiety, nightmares, and intrusive 
memory of his Vietnam experiences on a constant basis.  The 
examiner also noted that the veteran's PTSD symptoms had no 
abatement, in spite of treatment, on both inpatient and 
outpatient levels.  The examiner concurred with the 
conclusions made during the August 1997 VA examination.  

VA psychological testing in September 1999 was invalid.  The 
validity configuration suggested that a standard 
interpretation of the profile would result in a description 
that did not reflect the veteran's current status.  Various 
reasons could contribute to this.      

Analysis

Under the "old" criteria governing the rating of psychiatric 
disability (prior to November 7, 1996), a 100 percent rating 
is assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; there is evidence of 
totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and where the veteran is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9411 (1996).  In Johnson v. Brown, 7 
Vet. App. 95, 97 (1994), the Court held that the criteria in 
DC 9411 for a 100 percent rating "are each independent bases 
for granting a 100% rating."  Thus, a medical opinion 
regarding the veteran's being unemployable alone provides a 
basis for a 100 percent rating under DC 9411.  

In this case, the VA examiner in August 1997 provided a sole 
diagnosis of PTSD and an opinion that the veteran was 
"demonstrably unable to get and keep a job." He further 
described the veteran as "totally, permanently disabled."  
This was done without benefit of review of the claims file.  
Subsequently, the VA examiner in September 1999 concurred 
with the conclusions made by the August 1997 VA examiner.  
This examiner had review of the claims file and this 
supportive opinion is of high probative value.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In sum, the 
veteran has met one of the three criteria for receiving a 100 
percent rating under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) - the veteran is demonstrably unable to obtain or 
retain employment.  In light of the medical evidence that 
supports the veteran's claim, a 100 percent rating is 
warranted.

Since a 100 percent rating is warranted under the "old" 
criteria and this is most advantageous to the veteran, 
additional discussion of the amended regulatory criteria is 
not warranted.  Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).


ORDER

Entitlement to service connection for a sarcoma is denied.

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the regulations governing the payment of monetary 
benefits.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

- 8 -


